Citation Nr: 1702822	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  14-16 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease (claimed as a heart disability).  

3.  Entitlement to service connection for hypertension, including as secondary to nasal septum deformity with airway obstruction due to trauma.

4.  Entitlement to service connection for a heart disability, including as secondary to nasal septum deformity with airway obstruction due to trauma.

5.  Entitlement to service connection for a sleep disability, including as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to December 1957.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In June 2016 the Board remanded these matters for additional development.

The Board notes that the claims of entitlement to service connection for hypertension and a heart disability were previously denied in a December 2008 rating decision.  In June 2011 the RO decided the same claims on the merits and the claims were again denied.  The RO did not address whether new and material evidence to reopen the claims had been submitted.  The Board points out that regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the claims has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a sleep disability, including as secondary to service-connected disabilities is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed December 2008 rating decision, the RO denied entitlement to service connection for hypertension and a heart disability both claimed as secondary to nicotine addiction.  

2.  Evidence received since the December 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims for service connection for hypertension and a heart disability and raises a reasonable possibility of substantiating such claims.

3.  The Veteran's hypertension was not manifested in service or within one year of service separation, or for many years after service, and is not shown to be related to his service or to have been caused or aggravated by his service-connected nasal septum deformity with airway obstruction due to trauma.

4.  The Veteran's heart disability was not manifested in service or within one year of service separation, or for many years after service, and is not shown to be related to his service or to have been caused or aggravated by his service-connected nasal septum deformity with airway obstruction due to trauma.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received since the December 2008 denial, and the claims of entitlement to service connection for hypertension and a heart disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Service connection for hypertension, including as secondary to service-connected nasal septum deformity with airway obstruction due to trauma, is not warranted.  38 U.S.C.A §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

4.  Service connection for a heart disability, including as secondary to service-connected nasal septum deformity with airway obstruction due to trauma, is not warranted. 38 U.S.C.A §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the favorable disposition of the claims to reopen, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.  Regarding the service connection claims, by correspondence dated in May 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) are unavailable; a search revealed that his STRs are fire-related and the information cannot be reconstructed (see May 2008 Request for Information response).  VA, therefore, has a heightened duty to assist in developing evidence to substantiate the claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran was notified in a July 2008 letter that his military records may have been destroyed in the1973 fire at the National Archives and Records Administration.  

Pertinent postservice treatment records have been secured.  The Veteran was afforded VA examinations in May 2011 and August 2016.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it now stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

New and Material

A claim which is the subject of a prior final denial decision may be reopened and reconsidered if new and material evidence is received.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The requirement that additional evidence received since a prior final rating must raise a reasonable possibility of substantiating the claim is a "low threshold"  requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed, unless the evidence is inherently incredible or beyond the competence of the witness.  See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

A December 2008 rating decision denied the Veteran service connection for hypertension and a heart disability, both claimed as secondary to nicotine addiction, essentially on the basis that hypertension and a heart disability was not incurred in or aggravated by military service; nor did the evidence show that nicotine addiction was related to service.  Therefore service connection for hypertension and a heart disability as secondary to the claimed nicotine addiction could not be established.  The Veteran was notified of those determinations and of his appellate rights, and did not appeal or submit new and material evidence within the following year.  Accordingly that decision was final based on the evidence then of record.  See 38 C.F.R. § 7105; 38 C.F.R. § 3.156.  

Evidence received since the December 2008 rating decision includes a May 2011 statement from the Veteran who notes that he has partial blockage in both nostrils and that he cannot sleep at night due to not getting enough air into his lungs.  He noted that he has hypertension from a lack of sleep (due to his deviated septum) and a heart condition due to his deviated septum.  May 2011 and August 2016 VA examinations associated with the record show diagnoses of heart disease and hypertension.

As this evidence was not in the record in December 2008, it is new; and it is material because it pertains to unestablished facts necessary to substantiate the claims of service connection for hypertension and a heart disability, to include as secondary to service-connected nasal septum deformity with airway obstruction due to trauma.  The Veteran's statements that he has partial blockage in both nostrils and cannot sleep at night due to not getting enough air into his lungs, and that he has hypertension from a lack of sleep (due to his deviated septum) and also a heart condition due to his deviated septum, tend to suggest that his hypertension and heart disability may be related to his service-connected disability.  His statements regarding a relationship between his hypertension and a service-connected disability and a heart disability and a service-connected disability are deemed credible for the purpose of reopening the claims.  See Fortuck, 17 Vet. App. at 179-80.  Such evidence meets the "low threshold" standard for reopening endorsed by the United States Court of Appeals for Veterans Claims (Court) in Shade, 24 Vet. App. 110.  The Board finds that the additional evidence received is both new and material, and that the claims of service connection for hypertension and a heart disability, to include as secondary to service-connected nasal septum deformity with airway obstruction due to trauma may be reopened.  De novo consideration of the claims is addressed below.

Service Connection

As the Board has reopened the claims of service-connection for hypertension and a heart disability, the analysis proceeds to de novo review of the claims.  The Board notes that the Veteran's STRs are unavailable.  The Veteran contends that he has hypertension and a heart disability both as secondary to his service-connected nasal septum deformity with airway obstruction due to trauma.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (including hypertension and cardiovascular disease), may be presumed to be service connected if manifested to a compensable degree within a specified period of time postservice (one year each for hypertension and cardiovascular disease).  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection is warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability for which service connection is sought was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension

The Veteran essentially contends that he has hypertension due to his service-connected nasal obstruction disability, and, therefore, service connection is warranted for hypertension.

On May 2011 VA hypertension examination, the Veteran reported that he was unsure of the date of onset of his hypertension.  At the time of the examination his hypertension was stable.  He reported no history of hospitalization or surgery or other hypertensive related diseases.  He reported symptoms of dizziness and occasional nausea when dizziness occurs.  On physical examination his blood pressure was 99/63.  He was diagnosed with essential hypertension.  The examiner opined that the Veteran's hypertension is not caused by or a result of his service-connected deviated septum.  The rationale for the opinion is that the Veteran has hypertension that dates back to at least 1998.  A deviated nasal septum does not cause hypertension; the two are not anatomically or physiologically connected.  

On August 2016 VA hypertension examination, the Veteran reported he did not know when he was first diagnosed with hypertension.  He reported, however, that he has had high blood pressure for 10 to 15 years.  He stated that he has not taken any blood pressure medication for the past year or two.  He was unable to state why his medication was stopped.  His blood pressure readings in August 2016 were 121/80, 120/76, and 122/76.  The diagnosis was hypertension.  The examiner opined that is was less likely than not (less than 50 percent probability) the hypertension was incurred in or caused by an in-service injury, event or illness.  The rationale for the opinion was that the Veteran's STRs are unavailable; he does not claim that his hypertension began in service, but rather that it developed due to his deviated nasal septum.  The first record of hypertension was in 1997, which is 40 years after his military service.  The examiner further opined that the Veteran's hypertension is less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected nasal septum deformity.  The rationale for the opinion was that hypertension is not caused by a deviated septum.  The two conditions are anatomically and physiologically unrelated.  There was no aggravation of hypertension by the Veteran's service-connected nasal septum deformity.

As hypertension was not manifested in service (and the Veteran does not allege otherwise) and there is no evidence or opinion that relates the Veteran's hypertension directly to his military service, service connection for that disability on the basis that it became manifest in service, and persisted, is not warranted.

The Veteran's theory of entitlement to service connection for hypertension is strictly one of secondary service connection, i.e., he claims that the hypertension was caused or aggravated by his service-connected nasal septum deformity with airway obstruction due to trauma.  Of the threshold requirements necessary to substantiate a secondary service connection claim (outlined above), hypertension is diagnosed, and the Veteran has established service-connection for nasal septum deformity with airway obstruction due to trauma.  Therefore, the critical question remaining is whether nasal septum deformity with airway obstruction due to trauma has either caused or aggravated the Veteran's hypertension. 

The Veteran's own statements regarding a nexus between his hypertension and his nasal septum deformity are not competent evidence in the matter, and have no probative value.  The etiology of hypertension is a medical question beyond the scope of lay observation; it requires medical expertise.  See Jandreau, 492 F.3d at 1377.  As he is a layperson, the Veteran's own opinion regarding a nexus between his service-connected nasal septum deformity and his hypertension is not competent evidence, and he does not cite to supporting medical literature/treatise evidence in support of this claim.

The competent evidence of record in this matter consists of the May 2011 and August 2016 VA examinations and medical opinions, which are against the claim.  The VA examiners express familiarity with the record and cite to supporting factual data and medical principles.  They explain that hypertension and nasal septum deformity are anatomically and physiologically unrelated.  These opinions are probative evidence in this matter; and as there is no competent evidence to the contrary, the Board finds them persuasive. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, including as secondary to service-connected nasal septum deformity with airway obstruction due to trauma; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The appeal must be denied. 

Heart Disability

The Veteran essentially contends that he has coronary artery disease due to his service-connected nasal obstruction disability, and, therefore, service connection is warranted for a heart disability.

He underwent a VA heart examination in May 2011.  At that time, he reported that he was diagnosed with heart disease in the 1990's.  He had no history of hospitalization or surgery, cardiac trauma, cardiac neoplasm, myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, including prosthetic valve, congestive heart failure, angina or other heart disease.  He had a positive history of hypertension, dizziness, fatigue, and dyspnea.  On physical examination, there was no evidence of congestive heart failure or pulmonary hypertension.  The diagnosis was coronary artery disease.  The examiner opined that the Veteran's heart disability is not caused by or a result of his service-connected deviated septum.  The rationale for the opinion was that a deviated nasal septum does not cause a blockage in an artery in a heart.  The Veteran's heart disease was most likely related to smoking and family history.  

On August 2016 VA heart examination, the Veteran reported that a lot of doctors had said that he has an irregular heart.  He also reported that he had some heart problems in 1998, but he was unsure if he had a heart attack.  The examiner noted that coronary artery disease was found on a stress test in September 1998.  Catherization was recommended and scheduled but the Veteran refused.  It was noted that the etiology of the Veteran's heart disability was smoking, cholesterol, hypertension (poorly controlled at the time his heart condition was diagnosed), family history and male sex.  The diagnoses were atherosclerotic cardiovascular disease, diagnosed January 1998 and valvular heart disease, diagnosed in 2013.  The examiner opined that the Veteran's heart disability is less likely than not (less than 50 percent probability) incurred in or caused by an inservice injury, event or illness.  The rationale for the opinion is the Veteran's STRs are unavailable, and there was no evidence of a heart condition prior to 1998, which is more than 40 years after service.  The examiner further opined that the Veteran's heart disability is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected nasal septum deformity.  The rationale for the opinion is that nasal septum deviation does not cause a blockage in a coronary artery.  The two conditions are anatomically and physiologically unrelated.  There is no aggravation of a heart disability by the Veteran's service-connected nasal septum deformity.

As a heart disability was not manifested in service (and the Veteran does not allege otherwise), and there is no evidence or opinion that relates the Veteran's heart disability directly to his military service, service connection for that disability on the basis that it became manifest in service, and persisted, is not warranted.

The Veteran's theory of entitlement to service connection for a heart disability is strictly one of secondary service connection, i.e., he claims that his heart disability was caused or aggravated by his service-connected nasal septum deformity with airway obstruction due to trauma.  Of the threshold requirements necessary to substantiate a secondary service connection claim (outlined above), a heart disability is diagnosed, and the Veteran has established service-connection for nasal septum deformity with airway obstruction due to trauma.  Therefore, the critical question remaining is whether nasal septum deformity with airway obstruction due to trauma has either caused or aggravated the Veteran's heart disability. 

The Veteran's own statements regarding a nexus between his heart disability and his nasal septum deformity are not competent evidence in this matter, and have no probative value.  The etiology of a heart disability is a medical question beyond the scope of lay observation; it requires medical expertise.  See Jandreau, 492 F.3d, at 1377.  As he is a layperson, the Veteran's own opinion regarding a nexus between his service-connected nasal septum deformity and his heart disability is not competent evidence, and he does not cite to supporting medical literature/treatise evidence in support of this claim.

The competent evidence of record in this matter consists of May 2011 and August 2016 VA examinations and medical opinions, which are against the claim.  The VA examiners express familiarity with the record and cite to supporting factual data and medical principles.  The May 2011 VA examiner explains that a deviated nasal septum does not cause a blockage in an artery in a heart and that the Veteran's heart disease most likely is related to smoking and family history.  The August 2016 VA examiner further explains that a heart disability and nasal septum deformity are anatomically and physiologically unrelated.  Both opinions are probative evidence in this matter.  As there is no competent evidence to the contrary, the Board finds them persuasive. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a heart disability, to include as secondary to service-connected nasal septum deformity with airway obstruction due to trauma; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied. 


ORDER

The appeal to reopen a claim of service connection for hypertension, including as secondary to service-connected nasal septum deformity with airway obstruction due to trauma is granted.

The appeal to reopen a claim of service connection for a heart disability, including as secondary to service-connected nasal septum deformity with airway obstruction due to trauma is granted.

Entitlement to service connection for hypertension, including as secondary to nasal septum deformity with airway obstruction due to trauma, is denied.

Entitlement to service connection for a heart disability, including as secondary to nasal septum deformity with airway obstruction due to trauma, is denied.





REMAND

The Veteran was scheduled for a sleep study on August 18, 2016 and on August 17, 2016 he cancelled the sleep study because he was hospitalized at a non-VA hospital preparing for bowel surgery due to a blockage.  The sleep study was not rescheduled because it was unclear as to when the Veteran would be discharged from the non-VA hospital.  The August 2016 VA examiner noted that he was unable to render an opinion due to the lack of a sleep study.  The Board finds good cause has been shown for cancelling the August 2016 sleep study, and the claim is remanded for the AOJ to reschedule the Veteran for a sleep study.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran to undergo a sleep study.  After the sleep study has been conducted, the AOJ should return the Veteran's record to the August 2016 VA examiner for further review and an addendum medical opinion regarding a nexus between the Veteran's service-connected disabilities (nasal septum deformity and mood disorder) and his claimed sleep disability.  The examiner must review the Veteran's entire record and respond to the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep disability is either caused by or aggravated by any of the Veteran's service-connected disabilities (especially, nasal septum deformity and/or mood disorder)? 

The examiner must explain the rationale for all opinions; to include comment on whether the Veteran's sleep problem is a separate disability or merely a symptom of his service-connected mood disorder.  If the August 2016 examiner is unavailable, the record should be forwarded to another appropriate provider for the opinion sought. 

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


